Per Curiam.

The writ is abated by the death suggested.
Tne tenant then moved for costs.
The motion was overruled, on the ground that the abatement was caused by the act of God. (a)

 [By the statute of 1826, c. 70, it is provided that, in case of the death, marriage, or other disability of any demandant in any real action, or in any process for partition of lands, the suit or process shall not abate; but the heir, or such other persons as would, in case the action or process were abated, be entitled to commence the like action or process, either alone, or jointly with the former demandant or petitioner, may, on motion, be permitted to prosecute the suit accordingly, alone or jointly with others, as the case may require. And if the heirs, &e., do not come in to pros ecute, the other demandants may proceed for their portions; and if any tenant die after the commencement of the suit, any real action may be prosecuted against surviving tenants for so much as they claim.]